  Case: 1:17-cv-08829 Document #: 351 Filed: 06/17/19 Page 1 of 3 PageID #:10483



                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


       NEXT Payment Solutions, Inc.,                 )
                                                     )
                       Plaintiff,                    )       Case No. 1:17-cv-08829
                                                     )
       vs.                                           )       Honorable Ruben Castillo
                                                     )
       CLEAResult Consulting, Inc.,                  )
                                                     )
                       Defendant.                    )

                          MOTION TO WITHDRAW AS COUNSEL

       Susan Bogart and Eric C. Cohen, who are present counsel for NEXT Payment Solutions,

Inc. (“NEXT”), hereby move to withdraw as counsel for NEXT.

       1.      NEXT is a party to an agreement with Susan Bogart and Mr. Cohen dated May 21,

2018. Pursuant to that agreement, NEXT appointed Ms. Bogart as lead counsel, and Ms. Bogart

appointed Mr. Cohen to assist her. On June 10, 2019, by email Matt Peterson, CEO of NEXT,

advised Ms. Bogart that he was terminating the May 21, 2018 agreement.

       2.      Also, on June 10, 2019, this Court granted pro hac vice applications of Devan V.

Padmanabhan, Michelle E. Dawson, Sri K. Sankaran, and Britta S. Loftus all of Padmanabhan &

Dawson, P.L.L.C. in Minneapolis, Minnesota. (Dkt. 332). Mr. Padmanabhan has represented to

opposing counsel that he is now lead counsel in this case.

       3.      Also on June 10, 2019, Bartholomew B. Torvik of Torvik Law LLC in Evanston

IL filed an appearance for Plaintiff NEXT and, upon information and belief, is acting as local

counsel for NEXT’s out of state counsel. Also on information and belief, Mr. Torvik is a member

of the Trial Bar. (Dkt. 331)
  Case: 1:17-cv-08829 Document #: 351 Filed: 06/17/19 Page 2 of 3 PageID #:10484



       4.            On June 13, 2019, this Court granted motions of Paul J. Robbennolt, from

Padmanabhan & Dawson, and Paul B. Thanasides and Mary Ruth Thanasides of McIntyre,

Thanasides, Bringgold, Elliott, Grimaldi, Guito & Matthews, P.A. in Tampa Florida to appear pro

hac vice for Plaintiff NEXT. (Dkt. 348).

       5.         Under Local Rule 83.17, leave of court is required for an attorney of record to

withdraw from a case. In this case, NEXT has obtained eight (8) substitute counsel. Pursuant to

Illinois Rules of Professional Conduct 1.16 (c), Ms. Bogart and Mr. Cohen submit that they have

complied with applicable law requiring notice to or permission of a tribunal when terminating a

representation.

       6.         Further, the conditions for terminating representation under Rule 1.16 of the Illinois

Rules of Professional Conduct have been met. First, by terminating the May 21, 2018 agreement,

NEXT has terminated Ms. Bogart and Mr. Cohen as its counsel for this case. Rule 1.16 (a)(3)

(“the lawyer is discharged). Second, by virtue of representations made to Ms. Bogart by Mr.

Padmahabhan and Matt Peterson, CEO of NEXT, “withdrawal can be accomplished without

material adverse effect on the interests of the client.” Rule 1.16(b(1). In addition, NEXT has

“failed substantially to fulfill an obligation to the lawyer regarding the lawyer’s services,” and

continued “representation will result in an unreasonable financial burden on the lawyer or has been

rendered unreasonably difficult by the client.” Rule 1.16(5)(6).

       For the reasons set forth above, Ms. Bogart and Mr. Cohen submit that this Court should

grant their motion for leave to withdraw as counsel for NEXT.




Dated: June 17, 2019


                                                    2
Case: 1:17-cv-08829 Document #: 351 Filed: 06/17/19 Page 3 of 3 PageID #:10485



                                   NEXT PAYMENT SOLUTIONS, INC.

                                   By: /s/ Susan Bogart
                                           Law Offices of Susan Bogart
                                           111 West Jackson St., Suite 1700
                                           Chicago, IL 60602
                                           Sbogart514@aol.com
                                           sbogart@susanbogart.com
                                           Tele: (312) 214-3271

                                   By:    /s/ Eric C. Cohen
                                          Eric C. Cohen
                                          Rimon P.C.
                                          2530 Meridian Parkway, Suite 300
                                          Durham, NC 27713
                                          (984) 960-2860

                                          Attorneys for Plaintiff




                                      3
